Citation Nr: 0104033	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with arthritis in sacroiliac joint, currently rated as 
20 percent disabling.  

2.  Entitlement to an increased evaluation for snapping 
iliotibial band syndrome of the right hip, currently rated as 
10 percent disabling.  

3.  Entitlement to an increased evaluation for snapping 
iliotibial band syndrome of the left hip, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from December 1985 to June 
1993.  

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The veteran's low back strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5295.  That diagnostic code 
includes consideration of limitation of motion.  The 
veteran's bilateral hip disability is rated as tenosynovitis 
which is evaluated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The August 
1998 VA examination of the veteran's low back and hips did 
not address the degree of impairment attributable to pain.  

Additionally, in February 2000 a physician, who had evaluated 
the veteran and provided analgesics for his pain complaints, 
indicated that the veteran's back condition and bilateral hip 
disorder were progressively worsening and that the veteran 
experienced lower extremity numbness and pain.  The record 
does not reflect whether or not the lower extremity symptoms 
are related to the service-connected back disorder.  
Apparently, the August 1998 examination report may no longer 
reflect the true extent and severity of the veteran's back 
and hip disorders.

The veteran's claims must be remanded to afford the veteran a 
VA examination which reflects the current degree of 
impairment of the low back and hips, to include the degree of 
impairment which is due to pain.

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back and 
bilateral hip disorders.  After securing 
any necessary release, the RO should 
obtain those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
orthopedic and neurological examinations 
to determine the current nature and 
severity of his service-connected back 
disorder and bilateral hip disability.  
The claims folder should be made 
available to the examiners for review in 
conjunction with the examinations.  The 
neurological examiner should identify all 
neurological impairment stemming from the 
service-connected back disorder.  It is 
imperative that the examiners comment on 
the functional limitations caused by the 
veteran's back pain and hip pain, and any 
other associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefits sought on appeal remain denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


